                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCELLOUS B. DRUMMER,                           Case No. 18-cv-02159-SI
                                   8                     Petitioner,
                                                                                          ORDER DENYING PETITION FOR
                                   9              v.                                      WRIT OF HABEAS CORPUS
                                  10     ROBERT NEUSCHMID,                                Re: Dkt. No. 1
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION

                                  14          Marcellous Drummer filed this pro se action for a writ of habeas corpus under 28 U.S.C.

                                  15   § 2254 to challenge his sentence for first degree murder. For the reasons discussed below, the

                                  16   petition will be DENIED.

                                  17

                                  18                                          BACKGROUND

                                  19          Marcellous Drummer challenges the sentence he received upon his conviction for murder

                                  20   committed during a home invasion in which he took part. The California Court of Appeal described

                                  21   the facts of the crime:

                                  22          Katrina Fritz worked as a prostitute. She first met Raveesh Kumra in 1999 and he
                                              was a regular customer from 2001 or 2002 until 2009. He gave her “hundreds of
                                  23          thousands” of dollars, bought her cars, and paid her bills. Fritz visited Raveesh's
                                              home in Monte Sereno, which he shared with his ex-wife Harinder Kumra, “probably
                                  24          thousands” of times. Fritz also took her younger brother, DeAngelo Austin, to the
                                              Kumras' residence two or three times when he was a teenager. After 2009, Fritz
                                  25          continued to see Raveesh occasionally. She last saw Raveesh in November or
                                              December 2011.
                                  26
                                              Shortly after Thanksgiving in 2012, Austin told Fritz that he was going to go to the
                                  27          Kumras' house, which she understood to mean that he was going to rob them. In
                                              response to Austin's questions, Fritz told him that there would probably be money
                                  28          and jewelry in the house. Later, Austin called and asked her for a layout of the
                                              Kumras' house. She arranged to meet Austin in Oakland. When Austin arrived, both
                                   1          he and defendant exited the vehicle. Defendant had known Austin since childhood
                                              and Fritz for about 10 years. There was a third African–American man in Austin's
                                   2          car, but Fritz did not get a good look at him. Austin told her that this man was from
                                              Ghost Town and was his “partner.” Fritz gave the sketch to Austin and pointed out
                                   3          Raveesh's and Harinder's bedrooms. Defendant said something like, “I bet you they
                                              have a lot of gold.”
                                   4
                                              On the night of November 29, 2012, Harinder woke up when Austin entered her
                                   5          bedroom. After she began screaming, he hit her, which caused her lip to bleed.
                                              Austin told her, “I'll take you to Ravee. Keep walking, otherwise, you know, you'll
                                   6          get hurt again.” He also told her, “Just go on; otherwise, we'll kill you.” She got out
                                              of the bed and walked downstairs through the living room and the dining room to the
                                   7          kitchen. When she got to the kitchen, she saw Raveesh standing up with his hands
                                              tied behind his back. Raveesh was struggling and asking for help. The men pushed
                                   8          Raveesh to the floor.
                                   9          Harinder twice said, “Don't push him. He's a heart patient. He'll die. And he has a
                                              breathing problem.” The men blindfolded her and tied her hands with masking tape.
                                  10          They told her to lie down on the floor, where her legs were bound with a blanket.
                                              Someone yelled at her, “Don't move. You're moving,” and then hit her on the legs.
                                  11          She stayed in the same position for several hours. They also took the jewelry that
                                              she was wearing.
                                  12
Northern District of California
 United States District Court




                                              One of the robbers asked her where the money and the safe were. Harinder
                                  13          responded that the money was in the bedroom and the safe was in the pantry.
                                              Harinder said to them many times, “He has not moved. Please check him out. Please
                                  14          check him.” There was a person sitting near her, who told her that Raveesh was
                                              okay. He said, “Don't worry. We'll call 911 if anything goes wrong. Okay?” He
                                  15          later said, “I'm going to gather the other people now. We will be going very soon,
                                              but don't you get up. If you do, it won't be good.” The man also told her, “Okay. I'm
                                  16          going to gather people. Don't get up until we come back and tell you when to get
                                              up.” He left, and she waited. She was eventually able to free her legs. She tried to
                                  17          cut the tape binding her hands, but was unable to do so. The robbers had broken all
                                              the phones except a cell phone that had been hidden. Harinder called 911.
                                  18
                                              When the police arrived, Raveesh was unresponsive. Paramedics soon arrived and
                                  19          pronounced him dead. The cause of death was probable asphyxia due to suffocation
                                              resulting from the duct tape over his mouth. The police took Harinder to the hospital
                                  20          where she received six or seven stitches to her lip.
                                  21          The robbers had ransacked the house and taken cash, coins, and jewelry. Gifts for
                                              the Kumra's daughter's wedding had also been taken.
                                  22
                                       People v. Drummer, No. H041826, 2017 WL 2590783, at *1–2 (footnote omitted) (Cal. Ct. App.
                                  23
                                       June 15, 2017).
                                  24
                                              Following a jury trial in Santa Clara County Superior Court, Drummer was found guilty of
                                  25
                                       murder, robbery of an inhabited place while acting in concert, battery, making criminal threats, and
                                  26
                                       false imprisonment. The jury also found true a special circumstance allegation as to the murder, see
                                  27
                                       Cal. Penal Code § 190.2(a)(17), and gang allegations as to all the offenses. The trial court found
                                  28
                                                                                        2
                                   1   true an allegation that Drummer had served a prior prison term. The trial court imposed a sentence

                                   2   of ten years in prison, plus 15 years to life in prison, plus life in prison without the possibility of

                                   3   parole.

                                   4             Drummer appealed.       On June 15, 2017, the California Court of Appeal upheld the

                                   5   convictions and sentences on all the felony counts and enhancements, but reversed the misdemeanor

                                   6   battery conviction. The appellate court also ordered that a stayed term for the gang enhancement

                                   7   on the murder count be stricken and that the abstract of judgment be corrected. The California

                                   8   Supreme Court denied review on July 19, 2017.

                                   9             Drummer then filed this action. His petition alleged a state law claim and a claim that his

                                  10   rights under the Eighth and Fourteenth Amendments to the U.S. Constitution were violated by his

                                  11   sentence because California’s felony murder special circumstance statute “does not meaningfully

                                  12   narrow the class of felony-murder defendants subject to a special circumstance finding.” Docket
Northern District of California
 United States District Court




                                  13   no. 1 at 20. The court dismissed the state law claim and ordered respondent to answer the federal

                                  14   constitutional claim. Respondent has filed an answer and Drummer has not filed a traverse. The

                                  15   matter is now ready for a decision on the merits.

                                  16

                                  17                                       JURISDICTION AND VENUE

                                  18             This court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  19   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition concerns

                                  20   the conviction and sentence of a person convicted in Santa Clara County, California, which is within

                                  21   this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  22

                                  23                                            LEGAL STANDARD

                                  24             This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  25   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                  26   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The Antiterrorism and

                                  27   Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254 to impose new restrictions on

                                  28   federal habeas review. A petition may not be granted with respect to any claim that was adjudicated
                                                                                           3
                                   1   on the merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a

                                   2   decision that was contrary to, or involved an unreasonable application of, clearly established Federal

                                   3   law, as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

                                   4   based on an unreasonable determination of the facts in light of the evidence presented in the State

                                   5   court proceeding.” 28 U.S.C. § 2254(d).

                                   6          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   7   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   8   the state court decided a case differently than [the] Court has on a set of materially indistinguishable

                                   9   facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000). “Under the ‘unreasonable

                                  10   application’ clause, a federal habeas court may grant the writ if the state court identifies the correct

                                  11   governing legal principle from [the Supreme] Court’s decisions but unreasonably applies that

                                  12   principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court may not issue the
Northern District of California
 United States District Court




                                  13   writ simply because that court concludes in its independent judgment that the relevant state-court

                                  14   decision applied clearly established federal law erroneously or incorrectly. Rather, that application

                                  15   must also be unreasonable.” Id. at 411. “A federal habeas court making the ‘unreasonable

                                  16   application’ inquiry should ask whether the state court’s application of clearly established federal

                                  17   law was ‘objectively unreasonable.’” Id. at 409.

                                  18          The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  19   state court, if there is a reasoned decision. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).

                                  20   When confronted with an unexplained decision from the last state court to have been presented with

                                  21   the issue, “the federal court should ‘look through’ the unexplained decision to the last related state-

                                  22   court decision that does provide a relevant rationale. It should then presume that the unexplained

                                  23   decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

                                  24          “When a federal claim has been presented to a state court and the state court has denied

                                  25   relief, it may be presumed that the state court adjudicated the claim on the merits in the absence of

                                  26   any indication or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S.

                                  27   86, 99 (2011). When the state court has denied a federal constitutional claim on the merits without

                                  28   explanation, the federal habeas court “must determine what arguments or theories supported or . . .
                                                                                          4
                                   1   could have supported, the state court’s decision; and then it must ask whether it is possible

                                   2   fairminded jurists could disagree that those arguments or theories are inconsistent with the holding

                                   3   in a prior decision of [the U.S. Supreme] Court.” Id. at 102.

                                   4

                                   5                                             DISCUSSION

                                   6   A.     Felony-Murder Special Circumstance Sentence

                                   7          “To pass constitutional muster, a capital sentencing scheme must ‘genuinely narrow the class

                                   8   of persons eligible for the death penalty and must reasonably justify the imposition of a more severe

                                   9   sentence on the defendant compared to others found guilty of murder.’” Lowenfield v. Phelps, 484

                                  10   U.S. 231, 244 (1988) (quoting Zant v. Stephens, 462 U.S. 862, 877 (1983)). This narrowing function

                                  11   can be achieved by either laws that “narrow the definition of capital offenses” or laws that “more

                                  12   broadly define capital offenses and provide for narrowing by jury findings of aggravating
Northern District of California
 United States District Court




                                  13   circumstances at the penalty phase.” Id. at 246.

                                  14          Drummer argues that the foregoing narrowing principle from Eighth Amendment death

                                  15   penalty jurisprudence should be applied in the context of sentences of life imprisonment without the

                                  16   possibility of parole (“LWOP”). He argues that his LWOP sentence violates the Eighth Amendment

                                  17   because California’s felony-murder special circumstance statute “does not meaningfully narrow the

                                  18   class of felony-murder defendants subject to a special circumstance finding.” Docket No. 1 at 20.

                                  19          Under California law, a murder “committed in the perpetration of, or attempt to perpetrate

                                  20   . . . robbery” is first degree murder. Cal. Penal Code § 189. First degree murder is punishable by

                                  21   death, life imprisonment without the possibility of parole, or 25 years to life in prison. See Cal.

                                  22   Penal Code § 190(b). If a defendant is found to have committed the first-degree murder in the course

                                  23   of certain felonies, including robbery, the punishment is death or life imprisonment without the

                                  24   possibility of parole. See Cal. Penal Code § 190.2(a)(17). Drummer’s view is that § 190.2(a)(17)

                                  25   violates the Eighth Amendment because it does not narrow the class of murderers eligible for the

                                  26   death penalty or LWOP sentences from the group of murderers who otherwise will receive a

                                  27   sentence of 25 years to life.

                                  28
                                                                                          5
                                   1          The California Court of Appeal rejected Drummer’s challenge to the felony murder special

                                   2   circumstance sentence:

                                   3          Defendant argues that the special circumstance finding must be vacated. He argues
                                              that since “the special circumstance statute does not meaningfully narrow the class
                                   4          of felony-murder defendants subject to a special circumstance finding,” the statute
                                              violates the Eighth and Fourteenth Amendments. We disagree.
                                   5
                                              Defendant acknowledges that the California Supreme Court has repeatedly rejected
                                   6          this argument in death penalty cases. (See, e.g., People v. Enraca (2012) 53 Cal.4th
                                              735, 769 [“the felony-murder special circumstance (§ 190.2, subd. (a)(17)) is not
                                   7          overbroad and adequately narrows the pool of those eligible for death”]; People v.
                                              Williams (2010) 49 Cal.4th 405, 469; People v. Gamache (2010) 48 Cal.4th 347,
                                   8          406.) Defendant also acknowledges that this court is bound by those decisions. (Auto
                                              Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.) He states that he is
                                   9          raising the issue solely to preserve it for review in the California Supreme Court and
                                              federal courts.
                                  10
                                       Drummer, at *4-5.1
                                  11
                                              The California Court of Appeal’s rejection of Drummer’s Eighth Amendment claim was not
                                  12
Northern District of California




                                       contrary to or an unreasonable application of clearly established Federal law, as set forth by the U.S.
 United States District Court




                                  13
                                       Supreme Court. The narrowing principle applicable in the death penalty context has never been
                                  14
                                       held by the Supreme Court to apply to the non-death- penalty context. In fact, “the Supreme Court
                                  15
                                       has refused to extend this rule to require states to distinguish between criminals sentenced to LWOP
                                  16
                                       and those sentenced” to life with the possibility of parole or lesser sentences. Houston v. Roe, 177
                                  17
                                       F.3d 901, 906 (9th Cir. 1999) (citing Harmelin v. Michigan, 501 U.S. 957, 995 (1991) (plurality));
                                  18
                                       see also Bradway v. Cate, 588 F.3d 990, 991 (9th Cir. 2009) (petitioner with LWOP sentence
                                  19
                                       “recognizes that he lacks standing for an Eighth Amendment death penalty challenge because he
                                  20
                                       was not sentenced to death”); cf. id. at 992 (Supreme Court has not issued a holding regarding the
                                  21
                                       failure to narrow the class of first degree murderers to those properly eligible for an LWOP
                                  22
                                       sentence); id. (Supreme Court also has not decided any case “that could reasonably support [a] due
                                  23
                                       process claim of unconstitutional vagueness based on a failure to narrow the class subjected to more
                                  24
                                       severe penalties”).
                                  25

                                  26
                                              1
                                  27            After the California Court of Appeal rejected his claim, Drummer petitioned for review in
                                       the California Supreme Court, asking that court to “reconsider its holding that the special
                                  28   circumstance statute is constitutional.” Docket No. 1 at 20. The California Supreme Court denied
                                       review, thereby declining to reconsider its earlier holding.
                                                                                          6
                                   1           Due to the Supreme Court’s refusal to extend the narrowing principle to the LWOP context,

                                   2   the state court of appeal’s failure to extend the principle to the LWOP context does not support relief

                                   3   under § 2254(d)(1). “Section 2254(d)(1) provides a remedy for instances in which a state court

                                   4   unreasonably applies this Court’s precedent; it does not require state courts to extend that precedent

                                   5   or license federal courts to treat the failure to do so as error.” White v. Woodall, 572 U.S. 415, 426

                                   6   (2014) (in capital case, not objectively unreasonable for state court not to extend to penalty phase

                                   7   constitutional rule that applies to guilt phase). Drummer is not entitled to the writ on his challenge

                                   8   to his sentence.

                                   9

                                  10   B.      No Certificate of Appealability

                                  11           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  12   which “reasonable jurists would find the district court’s assessment of the constitutional claims
Northern District of California
 United States District Court




                                  13   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                  14   appealability is DENIED.

                                  15

                                  16                                             CONCLUSION

                                  17           For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                  18   The clerk shall close the file.

                                  19

                                  20           IT IS SO ORDERED.

                                  21   Dated: November 26, 2018

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
